Exhibit 99.1 Interpace Diagnostics Reports 201 6 First Quarter Financial Results and Operational Performance PARSIPPANY, N.J., May 12, 2016 Interpace Diagnostics Group (IDXG: NASDAQ), a company that provides clinically useful molecular diagnostic tests and pathology services for evaluating risk of cancer by leveraging the latest technology in personalized medicine for better patient diagnosis and management, today reported financial and operational results for the first quarter ended March 31, 2016. Notable financial highlights included: ● Revenue in the quarter of $3.0 million representing a 43% increase ● Gross margin expansion to 61% from 26% in the prior year ● March 2016 cash collections exceeded $1.3 million ● Cost reductions of 22% in SG&A in Q1-2016 over the prior year ● A 43% improvement in loss from continuing operations Revenue for the first quarter of 2016 was $3.0 million, an increase of 43% compared to $2.1 million in the 2015 first quarter. Gross profit was $1.9 million, or 61% of revenue, as compared to $0.5 million, or 26% of revenue in the prior year. Total operating expenses for the period were $5.7 million compared to $6.7 million for the same period in 2015. The loss from continuing operations for the first quarter of 2016 was $4.0 million, a $3.0 million or 43% improvement as compared to a $7.0 million loss in the first quarter of 2015. Our net loss, which includes continuing and discontinued operations, was $4.8 million for the first quarter of 2016, compared to $3.9 million for the comparable period of 2015. Importantly, Adjusted EBITDA, a non-GAAP measure that the Company typically uses internally to assist in evaluating cash flow from continuing operations, improved from a $4.9 million loss in the first quarter of 2015 to a $2.2 million loss in 2016, a 56% improvement. Recent Operational Highlights ● Interpace’s Medicare Administrative Carrier (MAC), Novitas Solutions, agreed to cover ThyraMir®, our Micro RNA classifier that is used in combination with ThyGenX®, our Oncogene Panel assay for the pre-operative diagnosis and surgical management of patients with indeterminate thyroid nodules. ● Novitas also assigned a new molecular CPT code (Current Procedural Terminology), to PancraGen ® for the diagnosis and risk stratification of pancreatic cancer from suspicious cysts, which we believe should improve reimbursement efficiencies and permit us to differentiate our technologies that have significantly different features and offer unique benefits to patients with specific diseases. ● We received approval from a major national managed care organization to cover ThyraMIR ® . This approval brings the total number of potentially covered lives in the United States for ThyraMIR ® to greater than 130 million. ● We signed an agreement with Galaxy Health Network to provide coverage for all of our molecular pathology tests and services including ThyGenX ® and ThyraMIR ® , and PancraGEN ® . ● The Company launched a full collaboration with LabCorp to promote its ThyGenX® and ThyraMIR® combination products in the United States. “Our increased revenue and operational improvements in the first quarter of 2016 reflect major milestones accomplished during Interpace’s accelerated transition to a pure play molecular diagnostics company in the first quarter of 2016. We reduced total costs by approximately 17% compared to the same period of last year and will seek to continue to manage our spending while focusing on delivering consistent growth,” commented Jack Stover, Interim Chief Executive Officer. “We are experiencing higher procedure volumes, growing commercial acceptance and sustainable pricing for our products. Total test accessions increased over 60% for the quarter compared to the prior year first quarter, and importantly accessions for Pancragen increased approximately 3% while thyroid accessions continued to be strong sequentially for the first quarter of 2016.” “We are confident that our results in the first quarter of 2016, coupled with our continuing focus on efficiency and cost controls, demonstrates the viability of our business model and can deliver sustainable growth and longer term shareholder value. While we are pleased with our financial performance for the quarter, we are also currently engaged in efforts to restructure our debt and other obligations arising primarily from the sale of substantially all of our Commercial Services business in December 2015 and termination of that business’ remaining operations in March of 2016. It should be further noted that no assurances can be given at this time that such efforts will be successful,” concluded Stover. Non-GAAP Financial Measures In addition to the United States generally accepted accounting principles, or GAAP, results provided throughout this document, Interpace has provided certain non-GAAP financial measures to help evaluate the results of its performance. The Company believes that these non-GAAP financial measures, when presented in conjunction with comparable GAAP financial measures, are useful to both management and investors in analyzing the Company's ongoing business and operating performance. The Company also believes that providing the non-GAAP information to investors, in addition to the GAAP presentation, allows investors to view the Company's financial results in the way that management views financial results as a metric to measure cash flows of the ongoing business. In this document, the Company discusses Adjusted EBITDA, a non-GAAP financial measure. Adjusted EBITDA is defined as Net Loss, adjusted for (Income) Loss from discontinued operations, Taxes, Depreciation and Amortization from Continuing Operations, Stock-Based Compensation, Other (income) Expense, Interest Expense, and certain nonrecurring adjustments, such as Executive Severance. The table below includes a reconciliation of this non-GAAP financial measure to the most directly comparable GAAP financial measure, net loss. 2 About Interpace Diagnostics Group, Inc. Interpace Diagnostics provides clinically useful molecular diagnostic tests and pathology services for evaluating risk of cancer by leveraging the latest technology in personalized medicine for better patient diagnosis and management. The Company currently has three commercialized molecular tests: PancraGen® for the evaluation of pancreatic cysts and assessment of risk of concomitant or subsequent cancer; ThyGenX®, for the diagnosis of thyroid cancer from thyroid nodules utilizing a next generation sequencing assay; and ThyraMIR®, for the diagnosis of thyroid cancer from thyroid nodules utilizing a proprietary gene expression assay. Interpace Diagnostics mission is to provide personalized medicine through molecular diagnostics and innovation to advance patient care based on rigorous science. ThyGenX ® Oncogene Panel ThyGenX ® is used to improve risk stratification and surgical decision-making when standard cytopathology does not provide a clear diagnosis of thyroid cancer. Accordingly, ThyGenX ® assists physicians in distinguishing between benign and malignant genotypes in indeterminate thyroid nodules by utilizing state-of-the-art next-generation sequencing (NGS) to identify more than 100 genetic alterations associated with papillary and follicular thyroid carcinomas, the two most common forms of thyroid malignancies. The ThyGenX ® panel design is based on the miR Inform
